Taylor, J.
(concurring). Boceo v. Lehigh Valley Railroad Co. (288 U. S. 275), in which final judgment went for plaintiff, is distinguishable not only in the respect indicated in the quotation made by my brother Crosby from the opinion of Mr. Justice Roberts, but by the fact that there was in that case an approved finding of fact that defendant was proximately negligent subsequent to any negligence of decedent — in that no signal was given of the approach of the train to a curve in the railroad track just before the train collided with the tricycle bearing decedent.
In all the following cases: Frese v. C., B. & Q. R. R. Co. (263 U. S. 1); Davis v. Kennedy (266 id. 147), and Southern Railway Co. v. Youngblood (286 id. 313) final judgments were rendered against plaintiff and the “ primary negligence ” doctrine was adopted. Still these cases are hardly of sufficient similarity to the instant case in their facts to warrant discussion of them. However, as I read the case of Unadilla Valley R. Co. v. Caldine (278 U. S. 139), it is an authority for dismissing this complaint under the “ primary cause ” doctrine. There, as here, claimed causative negligence of defendant through another of its employees preceded decedent’s negligence and here, as there, defendant’s rules positively required decedent to take precautions which were omitted, resulting in decedent’s death. The claimed negligence of defendant was held to be too remote or inconsequential, as compared with that of decedent, to permit the application of the comparative negligence rule. While the primary negligence rule has — as indicated — often been adopted by the highest court in the land, it has received the adverse criticism of at least one reviewer. (See Columbia Law Review, Feb. 1933, p. 373.) The *100Circuit Court of ■ Appeals, Second Circuit, in Miller v. Central R. of N. J. (58 F. [2d] 635, 637), takes the view that this rule should be applied only in cases involving specific precautions for specific occasions or places and not in instances of rules generally enjoining caution (citing the cases hereinbefore cited, and others). Assuming this theory to be sound the rules instantly involved come within the “ specific ” category. They are surely not less specific in character than was the Illinois statute in the Frese case, which required all trains on any railroad in the State to come to a full stop before crossing another railroad.
In view of decedent’s long experience as an engineer on defendant’s line it can hardly be said that rule 885 did not foreclose him from claiming to be unaware of the location of the semaphore because of the storm and from any right to rely for his safety upon notification of danger otherwise than through the semaphore.
Judgment and order reversed on the law and facts, with costs, and complaint dismissed, with costs.